DETAILED ACTION
Claims 1-20 are presented for examination. Claims 15-20 stand withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 1 June 2022 is acknowledged.
Drawings
The drawings received on 28 May 2020 are accepted.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract includes phrases which can be implied. Examiner suggests amending the abstract as follows:
A healing abutment can include scannable features and can be coupled to a dental implant via a retention screw. The healing abutment can include features that can be scanned by an intra-oral scanning system or transferred to a physical impression to convey information regarding the position and orientation of the dental implant.
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
Claims 1 and 10 second-to-last clause recites “a location an orientation.” This appears to be typographic error for “a location [[an]] and orientation.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, and 10-12 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US patent 6,790,040 B2 Amber, et al. [herein “Amber”].
Claim 1 recites “1. A method of designing a virtual dental component.” Amber column 2 lines 16-19 disclose “After scanning, a laboratory can create and manufacture the permanent crown or bridge, usually using a computer-aided design (‘CAD’) package.” Creating a permanent crown using CAD is designing a virtual dental component. Amber column 8 lines 3-8 disclose:
Since the information markers are disposed on the top and/or side of the healing abutment, the laboratory has all necessary information to define the gingival aperture, the implant size, and the orientation of the underlying hex. This enables the laboratory to quickly prepare the permanent components.
The laboratory creating the permanent components using CAD is designing corresponding virtual dental components.
Claim 1 further recites “the method comprising: receiving scan data including at least healing abutment data representing a healing abutment attached to a dental implant installed in a patient's mouth.” Amber column 4 lines 37-39 disclose “the scanner simply takes the necessary information directly from the mouth of a patient.” Amber column 8 lines 19-21 disclose “stereophotography with a camera 703 is performed directly on the mouth cavity 705 of the patient 707.” Scanning the patient’s mouth is receiving scan data including corresponding healing abutment data.
Amber column 6 lines 34-35 disclose “the healing abutments described herein and shown in the figures can be secured to an implant.” The healing abutment secured to an implant is the abutment being attached to a dental implant.
Claim 1 further recites “the healing abutment data including first informational markers on a top surface of the healing abutment.” Amber column 8 lines 3-8 disclose:
Since the information markers are disposed on the top and/or side of the healing abutment, the laboratory has all necessary information to define the gingival aperture, the implant size, and the orientation of the underlying hex. This enables the laboratory to quickly prepare the permanent components.

Claim 1 further recites “the first informational markers including: a coronal-most surface.” Amber column 7 lines 60-61 disclose “the top surface 529 of the healing abutment 500.” The top surface is a coronal-most surface.
Claim 1 further recites “the first informational markers including: … and a circumferential portion between the coronal-most surface and an edge defining a boundary between the top surface and a side surface of the healing abutment, wherein the circumferential portion has a constant taper along a portion of the top surface between the coronal-most surface and the edge and has a constant radius of curvature along a plane perpendicular to the longitudinal axis.” Amber figure 7 shows such a tapered circumferential portion of the abutment.

    PNG
    media_image1.png
    700
    1364
    media_image1.png
    Greyscale

The circular portion is a constant radius of curvature along a plane perpendicular to the longitudinal axis.
Claim 1 further recites “creating a three-dimensional (3D) virtual model of the scan data.” Amber column 2 lines 22-23 disclose “scanning a dental region to create a three-dimensional model.” Amber column 8 lines 35-37 disclose “The graphical imaging software program is capable of generating a three-dimensional image of the emergence profile contours used on the healing abutment.” Generating a 3D image in software is creating a 3D virtual model of the scan data.
Claim 1 further recites “determining a location an [sic] orientation of a portion of a virtual dental implant within the 3D virtual model based on the first informational markers, the virtual dental implant corresponding to the dental implant installed in the patient's mouth.” Amber column 8 lines 3-8 disclose:
Since the information markers are disposed on the top and/or side of the healing abutment, the laboratory has all necessary information to define the gingival aperture, the implant size, and the orientation of the underlying hex. This enables the laboratory to quickly prepare the permanent components.
The information markers defining the implant size and the orientation of the underlying hex of the implant is determining an orientation of a portion of a virtual dental implant based on the informational markers. The hex is a portion of the dental implant.
Claim 1 further recites “and developing the virtual dental component including dental component dimensional information based on the location and orientation of the dental implant.” Amber column 2 lines 16-19 disclose “After scanning, a laboratory can create and manufacture the permanent crown or bridge, usually using a computer-aided design (‘CAD’) package.” Creating a permanent crown using CAD is designing a virtual dental component. Amber column 8 lines 3-8 disclose:
Since the information markers are disposed on the top and/or side of the healing abutment, the laboratory has all necessary information to define the gingival aperture, the implant size, and the orientation of the underlying hex. This enables the laboratory to quickly prepare the permanent components.
The laboratory creating the permanent components using CAD is designing corresponding virtual dental components.
Claim 2 further recites “2. The method of claim 1, wherein the first informational markers include a scannable feature indicating a non-rotational feature of the dental implant.” Amber column 3 lines 27-31 disclose “a healing abutment is non-rotationally fastened to the implant through complimentary non-round fittings on the implant and abutment, which usually take the form of a hexagonal boss and socket.” The hex is a non-rotational feature of the dental implant. Amber column 6 lines 16-20 disclose “the healing abutment 10 has positive information markers 20 protruding from a top surface 29 of the healing abutment 10. Each of the six positive information markers 20 is disposed such that it aligns with the six corners of the underlying hex 25.” The underlying hex is the non-rotational feature of the dental implant. Indicating the corners of the underlying hex is indicating the non-rotational feature.
Amber column 8 lines 3-8 disclose:
Since the information markers are disposed on the top and/or side of the healing abutment, the laboratory has all necessary information to define the gingival aperture, the implant size, and the orientation of the underlying hex. This enables the laboratory to quickly prepare the permanent components.
The information markers defining the implant size and the orientation of the underlying hex of the implant is determining an indication and orientation of a non-rotational feature of a virtual dental implant based on the informational markers.
Claim 3 further recites “3. The method of claim 1, wherein the coronal-most surface is planar.” Amber figures 4a and figure 7 show a top surface which is planar.
Claim 4 further recites “4. The method of claim 1, wherein the coronal-most surface is perpendicular to the longitudinal axis of the healing abutment.” Amber figures 4a and figure 7 show a top surface which is perpendicular to a longitudinal axis of the abutment.
Claim 5 further recites “5. The method of claim 1, wherein the coronal-most surface includes an inner ridge and an outer ridge.” Amber figures 1b, 2b, 3b, 4b, and 5b show two circles including an inner circle surrounding a hexagonal portion and an outer circle around the inner circle. These inner and outer circles define inner and outer ridges of the coronal-most surface.
Claim 6 further recites “6. The method of claim 1, wherein the healing abutment data includes at least one second informational marker that allows identification of a height of the healing abutment.” Amber column 7 lines 30-32 disclose “further information markers may be added to the healing abutment for the dentist or laboratory to ascertain different heights or diameters.” Information markers which ascertain heights of the healing abutment is healing abutment data including a second informational marker identifying a height.
Claim 7 further recites “7. The method of claim 6, wherein the at least one second informational marker allows identification of at least one of: a shape of the profile of the healing abutment; a connection type of the dental implant; a cross-sectional shape of the healing abutment; and a width of the healing abutment.” From the above list of alternatives the Examiner is selecting “a width of the healing abutment.”
Amber column 7 lines 30-32 disclose “further information markers may be added to the healing abutment for the dentist or laboratory to ascertain different heights or diameters.” Further information markers are second information markers. The diameter is a width of the healing abutment.
Claim 10 recites “10. A system for designing a virtual dental component.” Amber column 2 lines 16-19 disclose “After scanning, a laboratory can create and manufacture the permanent crown or bridge, usually using a computer-aided design (‘CAD’) package.” Creating a permanent crown using CAD is designing a virtual dental component. Amber column 8 lines 3-8 disclose:
Since the information markers are disposed on the top and/or side of the healing abutment, the laboratory has all necessary information to define the gingival aperture, the implant size, and the orientation of the underlying hex. This enables the laboratory to quickly prepare the permanent components.
The laboratory creating the permanent components using CAD is designing corresponding virtual dental components.
Claim 10 further recites “when executed by at least one processor.” Amber column 4 line 26 discloses “A computer program.” A computer program is something that causes a processor to perform respective operations when executed by the computer. The computer includes a processor.
Claim 10 further recites “cause the at least one processor to perform operations to: receiving scan data including at least healing abutment data, the healing abutment data representing a healing abutment attached to a dental implant installed in a patient's mouth.” Amber column 4 lines 37-39 disclose “the scanner simply takes the necessary information directly from the mouth of a patient.” Amber column 8 lines 19-21 disclose “stereophotography with a camera 703 is performed directly on the mouth cavity 705 of the patient 707.” Scanning the patient’s mouth is receiving scan data including corresponding healing abutment data.
Amber column 6 lines 34-35 disclose “the healing abutments described herein and shown in the figures can be secured to an implant.” The healing abutment secured to an implant is the abutment being attached to a dental implant.
Claim 10 further recites “the healing abutment data including first informational markers on a top surface of the healing abutment.” Amber column 8 lines 3-8 disclose:
Since the information markers are disposed on the top and/or side of the healing abutment, the laboratory has all necessary information to define the gingival aperture, the implant size, and the orientation of the underlying hex. This enables the laboratory to quickly prepare the permanent components.

Claim 10 further recites “the first informational markers including: a coronal-most surface.” Amber column 7 lines 60-61 disclose “the top surface 529 of the healing abutment 500.” The top surface is a coronal-most surface.
Claim 10 further recites “the first informational markers including: … and a circumferential portion between the coronal-most surface and an edge defining a boundary between the top surface and a side surface of the healing abutment, wherein the circumferential portion has a constant taper along a portion of the top surface between the coronal-most surface and the edge and has a constant radius of curvature along a plane perpendicular to the longitudinal axis.” Amber figure 7 shows such a tapered circumferential portion of the abutment.

    PNG
    media_image1.png
    700
    1364
    media_image1.png
    Greyscale

The circular portion is a constant radius of curvature along a plane perpendicular to the longitudinal axis.
Claim 10 further recites “create a three-dimensional (3D) virtual model of the scan data.” Amber column 2 lines 22-23 disclose “scanning a dental region to create a three-dimensional model.” Amber column 8 lines 35-37 disclose “The graphical imaging software program is capable of generating a three-dimensional image of the emergence profile contours used on the healing abutment.” Generating a 3D image in software is creating a 3D virtual model of the scan data.
Claim 10 further recites “determine a location an [sic] orientation of the dental implant within the 3D virtual model based on the first informational markers.” Amber column 8 lines 3-8 disclose:
Since the information markers are disposed on the top and/or side of the healing abutment, the laboratory has all necessary information to define the gingival aperture, the implant size, and the orientation of the underlying hex. This enables the laboratory to quickly prepare the permanent components.
The information markers defining the implant size and the orientation of the underlying hex of the implant is determining an orientation of a portion of a virtual dental implant based on the informational markers. The hex is a portion of the dental implant.
Claim 10 further recites “and develop the virtual dental component including dental component dimensional information based on the location and orientation of the dental implant.” Amber column 2 lines 16-19 disclose “After scanning, a laboratory can create and manufacture the permanent crown or bridge, usually using a computer-aided design (‘CAD’) package.” Creating a permanent crown using CAD is designing a virtual dental component. Amber column 8 lines 3-8 disclose:
Since the information markers are disposed on the top and/or side of the healing abutment, the laboratory has all necessary information to define the gingival aperture, the implant size, and the orientation of the underlying hex. This enables the laboratory to quickly prepare the permanent components.
The laboratory creating the permanent components using CAD is designing corresponding virtual dental components.
Dependent claims 11 and 12 are substantially similar to claims 6 and 7 above and are rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Amber as applied to claims 1 and 10 above, and further in view of US patent 9,668,834 B2 Suttin, et al. [herein “Suttin”].
Claim 8 further recites “8. The method of claim 1, wherein determining the location and orientation of the dental implant within the 3D virtual model includes: selecting a virtual healing abutment from a library of healing abutments that matches the healing abutment attached to the dental implant installed in the patient's mouth, the virtual healing abutment including virtual first informational markers.” Amber does not explicitly disclose the modified 3D models; however, in analogous art of coded healing abutments, Suttin column 16 lines 52-57 teach:
With reference to a non-public (i.e., private) code-to-abutment correlation library accessible by the authorized entity, the authorized entity identifies the particular healing abutment and its size (e.g., a "343" healing abutment) using the code on the upper top surface. The authorized entity, using the code, also determines an orientation of the anti-rotational feature of the healing abutment.
Identifying the healing abutment using the library is selecting a corresponding virtual healing abutment from a library. The code on the upper top surface corresponds with the information markers. The virtual proxy abutment discussed below is also a virtual healing abutment.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Amber and Suttin. One having ordinary skill in the art would have found motivation to use a library of abutments and implants into the system of healing abutments with marking location codes for the advantageous purpose of using “exact virtual replica[s]” of the implant and abutment. See Suttin column 20 line 58.
Claim 8 further recites “and merging the virtual healing abutment with the healing abutment data by shape matching the first informational markers with the virtual first informational markers of the virtual healing abutment to form a first modified 3D model.” Amber does not explicitly disclose the modified 3D models; however, in analogous art of coded healing abutments, Suttin column 16 line 52 teaches “preferably include shape-matching algorithms.” Including shape-matching algorithms is using shape matching. Suttin column 16 lines 61-63 teach “modifies the virtual three-dimensional model by removing the virtual healing abutment and replacing it with a virtual proxy abutment (e.g., virtual proxy abutment 220.” Modifying the 3D model by replacing the virtual healing abutment with a virtual proxy healing abutment is merging the virtual healing abutment with the healing abutment to form a first modified 3D model. See further Suttin column 20 lines 22-25.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Amber and Suttin. One having ordinary skill in the art would have found motivation to use a library of abutments and implants into the system of healing abutments with marking location codes for the advantageous purpose of using “exact virtual replica[s]” of the implant and abutment. See Suttin column 20 line 58.
Claim 9 further recites “9. The method of claim 8, further including: forming a second modified 3D model by subtracting the virtual healing abutment from the first modified 3D model.”Amber does not explicitly disclose the modified 3D models; however, in analogous art of coded healing abutments, Suttin column 20 lines 32-36 teach:
After the snapping, using a Boolean subtraction process, the virtual three-dimensional model 200 can be modified to remove a three-dimensional portion of the virtual three-dimensional model 200 corresponding to the complete virtual "343" healing abutment.
Boolean subtraction of the virtual healing abutment is subtracting the virtual healing abutment.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Amber and Suttin. One having ordinary skill in the art would have found motivation to use a library of abutments and implants into the system of healing abutments with marking location codes for the advantageous purpose of using “exact virtual replica[s]” of the implant and abutment. See Suttin column 20 line 58.
Claim 9 further recites “wherein the second modified 3D model illustrates the location and orientation of at least a seating surface of a virtual dental implant, the location and orientation of the seating surface of the virtual dental implant corresponding to the location and orientation of a seating surface of the dental implant installed within the patient's mouth.” Amber does not explicitly disclose the modified 3D models; however, in analogous art of coded healing abutments, Suttin column 20 line 63 to column 21 line 4 teach:
the virtual implant 211 is automatically positioned within the virtual three-dimensional model 200 with an orientation and location corresponding to the orientation and position of the actual implant 111 in the mouth 100 of the patient 101. In such implementations, the virtual “343” healing abutment is then subtracted or removed from the virtual three-dimensional model 200, thereby exposing an upper portion of the virtual implant 211 as shown in FIG. 13.
Positioning and exposing the virtual implant is illustrating the location and orientation of the seating surface of the virtual implant.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Amber and Suttin. One having ordinary skill in the art would have found motivation to use a library of abutments and implants into the system of healing abutments with marking location codes for the advantageous purpose of using “exact virtual replica[s]” of the implant and abutment. See Suttin column 20 line 58.
Dependent claims 13 and 14 are substantially similar to claims 8 and 9 above and are rejected for the same reasons.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190247149 A1 SIMMONDS; Boris A.
teaches
Custom Dental Component and Scan Body
US 20140302458 A1 Towse; Ross W. et al.

Dental Implant with Coded Upper Surface
US 8932058 B2 Fisker; Rune et al.

Impression scanning for manufacturing of dental restorations
US 20150173870 A1 Suttin; Zachary B. et al.

Developing Custom Prostheses Through Scanning of Coded Members
Vafiadis, D. “Computer-Generated Abutments Using A Coded Healing Abutment: A Two-Year Preliminary Report” Pract. Proced. Aesthetic Dent., vol. 19, issue 7, pp. 443-448 (2007)

Early history of use of Encode™ “healing abutments that can be scanned by a computer” and “communicate the implant position.”
Nayyar, N., et al. “Using Digitally Coded Healing Abutments and an Intraoral Scanner to Fabricate Implant-Supported, Cement-Retained Restorations” J. Prosthetic Dentistry, pp. 210-215 (April 2013)

Coded healing abutments provide the information necessary for the ideal anatomic design of the definitive custom abutment (implant depth, hexagon-orientation, platform diameter, Certain Internal Connection or External Connection [Biomet 3i Implant Innovations, Inc, Palm Beach Gardens, Fla] interface). Laser optical scanning interprets these codes and enables the design of the appropriate abutment in CAD software.
Batak, B., et al. “Effect of coded healing abutment height and position on the trueness of digital intraoral implant scans” J. Prosthetic Dentistry, vol. 123, issue 3, pp. 466-472 (March 2020)

Compares the error introduced by taking impressions versus accuracy of using coded healing abutments.


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        26 July 2022